                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

JENNIFER JONES and,
KAYLEY-LYNN JONES

       Plaintiffs,

v.                                                   CASE NO.:

MAGIC BURGERS, LLC d/b/a
BURGER KING,

      Defendant.
_____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs, JENNIFER JONES and KAYLEY-LYNN JONES, by and through the

undersigned attorney, sue the Defendant, MAGIC BURGERS, LLC, a Foreign Limited

Liability Company, and allege:

       1.      Plaintiffs were employees of Defendant and bring this action for unpaid

minimum wages and proper overtime compensation, liquidated damages, and all other

applicable relief pursuant to Fla. Const. Art. X § 24, and the Fair Labor Standards Act, as

amended, 29 U.S.C. § 216(b) (“FLSA”).

                                    General Allegations

       2.      Plaintiffs were employees who worked for Defendant within the last three

years in Volusia County, Florida.

       3.      Plaintiff, Jennifer Jones, worked for Defendant from around May 2018 to

October 2018 as an hourly paid employee at an hourly rate of $8.25 per hour.

       4.      Plaintiff, Kayley-Lynn Jones, worked for Defendant from around July 2018


                                             1
to October 2018 as an hourly paid employee at an hourly rate of $8.25 per hour.

        5.       Plaintiffs worked as store managers for Defendant.

        6.       Plaintiffs worked at store # 03457 located at 1798 SR 44 New Smyrna

Beach, FL 32168.

        7.       At all times material to this cause of action, Plaintiffs were non-exempt

employees and therefore entitled to overtime wages for any and all overtime hours worked.

        8.       Defendant, MAGIC BURGERS, LLC, is a Florida Limited Liability

Company that operates and conducts business in Volusia County, Florida and is, therefore,

within the jurisdiction of this Court.

        9.       Defendant, MAGIC BURGERS, LLC, operates the restaurant located at

1798 SR 44 New Smyrna Beach, FL 32168.

        10.      This action is brought under Fla. Const. Art. X § 24 and the FLSA to recover

from Defendant unpaid minimum wages and overtime compensation, liquidated damages,

and reasonable attorneys’ fees and costs.

        11.      This Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to 28

U.S.C. §1331 and the FLSA.

        12.      This Court has jurisidiction over Plaintiffs’ Fla. Const. Art. X § 24 claims

pursuant to 28 U.S.C. §1367(a) as Plaintiffs’ state law claims are so related to their FLSA

claims that they form part of the same case or controversy.

        13.      During Plaintiffs’ employment with Defendant, Defendant earned more than

$500,000.00 per year in gross sales.

        14.      As of April 2012, Defendant operated approximately one hundred sixty

seven    (167)    Burger    King     restaurants   throughout   Florida   and   Texas.   See

                                               2
https://www.businesswire.com/news/home/20120416006453/en/BURGER-

KING%C2%AE-Franchisee-Guillermo-Perales-Acquires-96.

        15.      During Plaintiffs’ employment, Defendant employed at least two employees

who were engaged in interstate commerce and/or handled goods, materials and supplies

which traveled in interstate commerce, including but not limited to computers, cash

registers, cleaning supplies, and other tools/materials used to run the business.

        16.      Therefore, at all material times relevant to this action, Defendant, MAGIC

BURGERS, LLC, was an enterprise covered by the FLSA and Fla. Const. Art. X § 24, and

as defined by 29 U.S.C. §203(r) and 203(s).

        17.      Additionally, Plaintiffs are individually covered under the FLSA and Fla.

Const. Art. X § 24 because they were engaged in interstate commerce by processing

interstate credit card transcations and making interstate telephone calls.

                         Minimum Wage and Overtime Violations

        18.      At all times relevant to this action, Defendant failed to comply with Fla.

Const. Art. X § 24 and the FLSA because Plaintiffs performed services for Defendant for

which they were not paid full minimum wages and complete and proper overtime

compensation.

        19.      During their employment with Defendant, Plaintiffs were not paid time and

one-half their regular rate of pay for all hours worked in excess of forty (40) per workweek

during one or more workweeks.

        20.      During their employment with Defendant, Plaintiffs routinely worked

overtime hours, especially during the last month of their employment when their store was

short-staffed.

                                               3
        21.     On some occasions, Plaintiffs were specifically asked to perform work off

the clock.

        22.     On other occasions, Plaintiffs would attempt to clock in/out for work and

would be unable to. Plaintiffs’ General Manager would promise to fix their time punches to

accurately reflect their total hours worked but these issues were routinely not fixed.

        23.     Plaintiffs are entitled to at least the 2018 Florida minimum wage rate of

$8.25 for all hours worked by them.

        24.     Plaintiffs   are   also   entitled     to   an   additional   half-time   premium

($4.13/Overtime hour) for all hours worked in excess of forty (40) per week.

        25.     Based upon the above policies, Defendants have violated Fla. Const. Art. X

§ 24 by failing to pay Plaintiffs at least the 2018 minimum wage rate for all hours worked.

        26.     Based upon the above policies, Defendants have also violated the FLSA by

failing to pay complete overtime pay for each hour worked over forty (40) per week.

        27.     Upon information and belief, the records, to the extent any exist and are

accurate, concerning the number of hours worked and amounts paid to Plaintiffs are in the

possession and custody of Defendant.

        28.     Plaintiffs have hired the below law firm and are obligated to pay them a

reasonable fee if successful in this litigation.

        29.     All conditions precedent to this action have been performed or waived.


 COUNT I - RECOVERY OF MINIMUM WAGES (FLORIDA CONSTITUTION)

        30.     Paragraphs one (1) through twenty-nine (29) above are fully re-alleged

and incorporated herein.



                                                   4
         31.    Plaintiffs are/were entitled to be paid the minimum wage for each hour

worked per week.

         32.    Florida’s minimum wage rate in 2018 was $8.25 per hour.

         33.    During their employment with Defendant, Plaintiffs were not always paid

the minimum wage for each hour of work performed in violation of Fla. Const. Art. X §

24.

         34.    As a result of Defendant’s intentional, willful and unlawful acts in

refusing to pay Plaintiffs minimum wages for each hour worked in one or more work

weeks, Plaintiffs have suffered damages plus incurring reasonable attorneys’ fees and

costs.

         35.    Defendant did not have a good faith basis for its failure to pay Plaintiffs

minimum wages for each hour worked.

         36.    As a result of Defendant’s willful violation of the law, Plaintiffs are

entitled to liquidated damages in an amount equal to the unpaid wages.

         37.    Plaintiffs demand a trial by jury.

         WHEREFORE, Plaintiffs, JENNIFER JONES and KAYLEY-LYNN JONES,

demand judgment against Defendant for the payment of all unpaid minimum wages for

which Defendant did not properly compensate them, liquidated damages, reasonable

attorneys’ fees and costs incurred in this action, and any and all further relief that this

Court determines to be just and appropriate.


               COUNT II - RECOVERY OF MINIMUM WAGES (FLSA)

         38.    Paragraphs one (1) through twenty-nine (29) above are fully re-alleged



                                               5
and incorporated herein.

         39.   Plaintiffs are/were entitled to be paid the minimum wage for each hour

worked per week.

         40.   During their employment with Defendant, Plaintiffs were not paid the

minimum wage for each week of work performed in violation of the FLSA.

         41.   As a result of Defendant’s intentional, willful and unlawful acts in

refusing to pay Plaintiffs minimum wages for each hour worked in one or more work

weeks, Plaintiffs have suffered damages plus incurring reasonable attorneys’ fees and

costs.

         42.   Defendant did not have a good faith basis for its failure to pay Plaintiff

minimum wages for each hour worked.

         43.   As a result of Defendant’s willful violation of the FLSA, Plaintiffs are

entitled to liquidated damages.

         44.   Plaintiffs demand a trial by jury.

         WHEREFORE, Plaintiff, JENNIFER JONES and KAYLEY-LYNN JONES,

demand judgment against Defendants for the payment of all unpaid minimum wages for

which Defendants did not properly compensate them, liquidated damages, reasonable

attorneys’ fees and costs incurred in this action, and any and all further relief that this

Court determines to be just and appropriate.


         COUNT III - RECOVERY OF OVERTIME COMPENSATION (FLSA)

         45.   Paragraphs one (1) through twenty-nine (29) above are fully re-alleged

and incorporated herein.



                                               6
       46.     Plaintiffs are/were entitled to be paid time and one-half their regular rate

of pay for each hour worked in excess of forty (40) per workweek.

       47.     During their employment with Defendant, Plaintiffs were not paid for all

time worked as described above which resulted in Plaintiffs not being paid proper

overtime compensation for all overtime hours worked in violation of the FLSA.

       48.     As a result of Defendant’s intentional, willful and unlawful acts in

refusing to pay Plaintiffs overtime compensation for each hour worked in excess of forty

(40) per workweek in one or more workweeks, Plaintiffs have suffered damages plus

incurring reasonable attorneys’ fees and costs.

       49.     Defendant did not have a good faith basis for its failure to pay Plaintiffs

overtime compensation for each hour worked in excess of forty (40) per workweek.

       50.     As a result of Defendant’s willful violation of the FLSA, Plaintiffs are

entitled to liquidated damages.

       51.     Plaintiffs demand a trial by jury.

       WHEREFORE, Plaintiffs, JENNIFER JONES and KAYLEY-LYNN JONES,

demand judgment against Defendant for the payment of all overtime hours at one and

one-half the regular rate of pay for the hours worked by them for which Defendant did

not properly compensate them, liquidated damages, reasonable attorneys’ fees and costs

incurred in this action, and any and all further relief that this Court determines to be just

and appropriate.




                                             7
Dated this19th day of March 2020.




                                    /s/ JOLIE N. PAVLOS
                                    Jolie N. Pavlos, Esq.
                                    FBN 0125571
                                    Morgan & Morgan, P.A.
                                    20 N. Orange Avenue
                                    Suite 1600
                                    Orlando, FL 32801
                                    Telephone: (407) 245-3517
                                    Facsimile: (407) 204-2206
                                    Email: JPavlos@forthepeople.com
                                    Attorneys for Plaintiffs




                                    8
